DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 is objected to because of the following informalities:  The claim does not have a proper claim designation, in this case it should “Original”.  Appropriate correction is required.
Claims 12-16, 18-21 and 23-25 are objected to because of the following informalities:  The claims all have number that are out of sync.  Claim number 11 was skipped.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connector bracket" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the hand control" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a fastening mechanism in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10, 12 and 13 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tyler (US Publication Number 2009/0020654).
Regarding claim 1, Tyler discloses a back mounted flight machine (Figures 1-4 element 10) comprising a frame (Figures 1-6 element 16) comprising a connecting bracket (Figure 1 element 42), a pair of lateral arms as claimed (Figure 1 element 18) and an engine mounted on each of the lateral arms (Figure 1 elements 22a-d) in a 
Regarding claim 3, Tyler discloses the above back mounted flight machine wherein each of the lateral arms comprises a control arm to facilitate relative movement as claimed (Figure 3 elements 26a-b)
Regarding claim 4, Tyler discloses the above back mounted flight machine wherein each of the lateral arm comprises a control arm (Figure 3 elements 26a-b) and a mounting bracket as claimed (Figure 3 element 28).
Regarding claim 5, Tyler discloses the above back mounted flight machine wherein each lateral arm has multiple points for connected of the engine so that the engine may be positioned as claimed (Figure 1-3, Paragraph 43-44).  The examiner notes the flight machine of Tyler has four spaces for engines on each side and that any single engine can be placed in any of the 4 spaces.
Regarding claim 7, Tyler discloses the above back mounted flight machine further comprising an engine mounting bracket as claimed (Figure 9 element 130 and Figures 10a-b element 132).
Regarding claim 8, Tyler discloses the above back mounted flight machine wherein the engine is mounted at one of several positions so the engine distance may be varied as claimed (Figures 1-3, Paragraphs 43-44).
Regarding claim 9, Tyler discloses the above back mounted flight machine wherein the engine to the mounting bracket in one of several mounting positions so that the engine may be vertically higher or lower relative to the lateral arm (Figures 9-10).  
Regarding claim 10, Tyler discloses the above back mounted flight machine wherein the fastening mechanism comprises a pair of vertical brackets (Figure 6 element 66) within the connecting bracket, a rod received as claimed (Figures 7a-b element 86) a fastening plate fixed to the harness (Figures 7a-b element 90) and a rod end having a first end as claimed (Figures 7a-b element 88) and a second end as claimed (Paragraph 52).
Regarding claim 12, Tyler discloses the above back mounted flight machine wherein the relative movement between the harness and frame includes clockwise and counterclockwise (Figure 6 elements 78 and 80, Paragraph 49).  The examiner notes that the connection is a ball joint which permit movement in all directions.
Regarding claim 13, Tyler discloses the above back mounted flight machine further comprising a control handle at the end of each lateral arm as claimed that facilitates control and orientation as claimed (Figure 3 elements 26a-b).
Regarding claim 18, Tyler discloses the above back mounted flight machine wherein the engines are turbines that are counter-rotating as claimed (Paragraph 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler as applied to claim 13 above, and further in view of Williams (US Patent Number 3443775).
Regarding claim 14, Tyler discloses the above back mounted flight machine with a control handle, but fails to teach of the handle including a rotatable engine control post for controlling the engine.
However, Williams discloses a similar flight machine comprising such a control post (Figure 1 element 28).
.
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tyler as applied to claim 1 above, and further in view of Dmitrowsky (US Patent Number 4379532).
Regarding claim 20, Tyler discloses the above back mounted flight machine, but fails to teach of a retractable post as claimed.
However, Dmitrowsky discloses a similar flight machine with a retractable post (Figure 2 element 45).
Regarding claim 20, it would have been obvious for a person having ordinary skill in the at the time of filing to modify the back mounted flight machine of Tyler with the retractable post of Dmitrowsky for the predictable result of standing the craft in a vertical position on the ground so as to facilitate harnessing and unharnessing the craft relative to the body of the pilot (Dmitrowsky, Column 4 lines 50-52).
Regarding claim 23, Tyler discloses the above back mounted flight machine, but fails to teach of engine deflectors connected to a hand control as claimed.
However, Dmitrowsky discloses a similar flight machine with wherein each engine comprises deflectors as claimed (Figure 4 elements 19 and 22) where the deflectors are connected to a hand control (Figure 3 element 26) via cables (Figures 3 and 4 element 27, 28, 31 and 32).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler as applied to claim 1 above, and further in view of Frick (US Patent Number 5779188).
Regarding claim 21, Tyler discloses the above back mounted flight machine, but fails to teach of it comprising a compartment for a parachute as claimed.
However, Frick teach of a similar flight machine comprising a parachute compartment (Figure 5) wherein the parachute can be deployed at will as claimed (Column 8 lines 20-30).
Regarding claim 21 it would have been obvious for a person having ordinary skill in the at the time of filing to modify the back mounted flight machine of Tyler with the parachute of Frick for the predictable result of allowing the pilot to land safely in the event of a thrust failure (Frick, Column 8 lines 24-27).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler as applied to claim 1 above, and further in view of Jones et al. (hereinafter Jones, US Patent Number 3052305)
Regarding claim 25, Tyler discloses the above back mounted flight machine, but fails to teach of it comprising a cooling system as claimed.
However, Jones teaches of a similar flying machine comprising a cooling mechanism whereby oil is deposited at bearings during all phases of operation including during engine shutdown (Figure 5, Column 4 lines 20-52).
.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 19, 1 and 25 and 1, 13 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3 and 14 respectively of prior U.S. Patent No. 10112713. This is a statutory double patenting rejection.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644